Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This First Office Action is in response to claims filed 8/9/2021.  The election of the invention directed towards claims 1-13 without traverse is acknowledged.  Claims 14-19 are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13
Claims 1-5, there is a lack of antecedent basis for “the fuel”. Claims dependent therefrom are rejected for the same reason.
Claim 1, there is a lack of antecedent basis for “the pressure of circulated fuel”, “the circulated fuel”, “the initial pressure is the pressure”, “the initial pressure of the high-pressure turbine”, “the initial pressure of the low-pressure turbine”, “the low-pressure and high-pressure turbines “, and “the plurality of fuel stream lines”.  Claims dependent therefrom are rejected for the same reason.
Claim 3, there is a lack of antecedent basis for “the fuel”, “the engine”.  The antecedent basis of “cryogenic LH.sub.2 fuel” is unclear.  Claims dependent therefrom are rejected for the same reason.
Claim 4, there is a lack of antecedent basis for “the fuel temperature”.  Claims dependent therefrom are rejected for the same reason.
Claim 6, there is a lack of antecedent basis for “the optimal performance”.  Claims dependent therefrom are rejected for the same reason.
Claim 9, there is a lack of antecedent basis for “the low-pressure and the high-pressure turbines”.  The antecedent basis of “cryogenic LH.sub.2 fuel” is unclear.  Claims dependent therefrom are rejected for the same reason.
Claim 10, there is a lack of antecedent basis for “the airframe” and “the engine”.  Recitation of “the use” renders it unclear if a method step is being introduced or whether the limitations following “the use” are merely functional recitations.  Claims dependent therefrom are rejected for the same reason.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spies 4,771,601.
Regarding claim 1, Spies teaches a hydrogen-fueled supersonic turboramjet engine system (“It is an object of the present invention to provide a new and improved rocket propulsion system with air intake which avoids the various drive specific drawbacks outlined above but permits retention of the advantage of a pure rocket drive, while combining therewith the advantages turbo air jets and ram jets propulsion systems have. In accordance with the preferred embodiment of the present invention, it is suggested to provide a particular cryogenic two component fuel system, preferably LH2 and LOX, wherein the elements of three conventional jet propulsion systems, namely rocket drive systems, turbodrive systems and ram jets, are combined in a single drive aggregate under utilization of conventional process elements, permitting propulsion with air intake, as well as without, and also permitting hybrid operation and transition from one mode to another” “Mach number and elevation, i.e. air pressure, temperature, and water vapor content, may enter through these flaps 19 when open, and passes through the air intake 16, preferably constructed as a multiple shock diffuser”) comprising: an inlet (16); a combustor (7 and 5); a fuel storage (1); a high-pressure turbine (6) having an initial pressure (the pressure at the inlet of 6), wherein the initial pressure is the pressure of circulated fuel as the circulated fuel contacts the high-pressure turbine and a low-pressure turbine (2) having an initial pressure (the pressure at the inlet of 2), wherein the initial pressure is the pressure of circulated fuel as a circulated fuel contacts the low-pressure turbine wherein the initial pressure of the high-pressure turbine is greater than the initial pressure of the low-pressure turbine (the low-pressure turbine is flow-wise downstream of the high pressure turbine, so the pressure at the intake of the low pressure turbine would be lower than the pressure at the intake of the high pressure turbine); a compressor (2) operably attached to the low-pressure turbine; and a plurality of stream lines configured to circulate fuel through a plurality of heat exchangers (4 and 20) and a precooler (4), wherein the plurality of fuel stream lines (the lines connecting the low pressure turbine to the fuel storage, the line connecting the fuel storage to the high pressure turbine, and the line connecting the fuel storage to the combustor via the 
Spies as discussed above does not teach the plurality of heat exchangers as positioned in an airframe
Spies teaches the hydrogen-fueled supersonic turboramjet engine system as being for a (hypersonic aircraft “The present invention relates to a rocket drive system with air intake and including cryogenic fuels for utilization as a space vehicle carrier system, as well as for use in a supersonic and hypersonic aircraft i.e. aerodynamic flight systems”).
It would have been obvious for one of ordinary skill in the art to have modified Spies with Spies teachings on the intended use of the hydrogen-fueled supersonic turboramjet engine system so as to install the hydrogen-fueled supersonic turboramjet engine system in a hypersonic aircraft thereby providing the heat exchangers in the airframe of the hypersonic aircraft.
Regarding claim 2, Spies teaches the system as discussed above.
Spies as discussed above also teaches wherein the fuel is cryogenic liquid molecular hydrogen (LH.sub.2). 
Regarding claim 3, Spies teaches the system as discussed above.
Spies as discussed above also teaches wherein the fuel is cryogenic liquid molecular hydrogen (LH.sub.2), since latent heat and specific heat are properties of cryogenic liquid molecular hydrogen (LH.sub.2), cryogenic liquid molecular hydrogen has a high latent heat or specific heat, capable of active cooling of commercialized alloys (commercialized has been construed as “profit oriented” as such it has been 
Regarding claim 4, Spies teaches the system as discussed above.
Spies as discussed above also teaches wherein the fuel is cryogenic LH.sub.2 fuel.
Spies further teaches where the fuel is configured to be used as a heat sink as the fuel circulates through the plurality of heat exchangers (Effectiveness of the regenerating pre-cooler 12 is, moreover enhanced and increased further by providing upstream a tubular heat exchanger 20 for the air that is fed from compressor 14 to cooler 12 to be in heat exchange with the fuel that is pumped by pump 3 and after having passed through cryogenic cooler 4). Regarding the recitation of “absorbing heat by at least latent heat of evaporation or increase in the fuel temperature”, this is an inherent property of the fuel when absorbing heat. 
Regarding claim 6, Spies teaches the system as discussed above.
Spies further teaches wherein the hydrogen-fueled supersonic turboramjet engine is configured to provide the optimal performance from Mach 1 up to Mach 5 (in the context of the claim “optimal” has been construed as anything better than “acceptable” and “acceptable” has been construed as “generating thrust”), with acceptable functionality at subsonic speeds (Particularly for single stage space vehicle carriers, one cannot, on the other hand, use different kinds of propulsion engines which work only part time and during certain phases, because any drive aggregate after its operating phase is just ballast which reduces the payload capacity of the carrier system.
Calculations have shown, for example, that a single stage carrier system with a cryogenic rocket drive and having been accelerated up to about 5-6 Mach, can, in fact, be brought into orbit, provided this drive aggregate which provided the initial acceleration will not consume more than 20% of the entire fuel that is needed, and if the additional components used for air intake operation, will not cause the thrust specific mass to exceed about 6 kg/kN). 
Regarding claim 7, Spies teaches the system as discussed above.
Spies further teaches the precooler as cooling the air flow which would reduce the stagnation air temperature prior to airflow reaching the compressor.
Regarding claim 8, Spies teaches the system as discussed above.
Spies further teaches wherein the hydrogen-fueled supersonic turboramjet engine is capable of diverting airflow through the precooler above Mach 3, and diverting airflow around the precooler below Mach 3 (the flaps 19 can be opened above Mach 3 and closed below Mach 3, closing the flaps 19 would divert the airflow around 16 by preventing air flow into the system). 
Regarding claim 1, Spies teaches a hydrogen-fueled supersonic turboramjet engine system (“It is an object of the present invention to provide a new and improved rocket propulsion system with air intake which avoids the various drive specific drawbacks outlined above but permits retention of the advantage of a pure rocket drive, while combining therewith the advantages turbo air jets and ram jets propulsion systems have. In accordance with the preferred embodiment of the present invention, it is suggested to provide a particular cryogenic two component fuel system, preferably LH2 and LOX, wherein the elements of three conventional jet propulsion systems, namely rocket drive systems, turbodrive systems and ram jets, are combined in a single drive aggregate under utilization of conventional process elements, permitting propulsion with air intake, as well as without, and also permitting hybrid operation and transition from one mode to another” “Mach number and elevation, i.e. air pressure, temperature, and water vapor content, may enter through these flaps 19 when open, and passes through the air intake 16, preferably constructed as a multiple shock diffuser
Spies as discussed above does not teach the plurality of heat exchangers as positioned in an airframe
Spies teaches the hydrogen-fueled supersonic turboramjet engine system as being for a (hypersonic aircraft “The present invention relates to a rocket drive system with air intake and including cryogenic fuels for utilization as a space vehicle carrier system, as well as for use in a supersonic and hypersonic aircraft i.e. aerodynamic flight systems”).
It would have been obvious for one of ordinary skill in the art to have modified Spies with Spies teachings on the intended use of the hydrogen-fueled supersonic turboramjet engine system so as to install the hydrogen-fueled supersonic turboramjet engine system in a hypersonic aircraft thereby providing the heat exchangers in the airframe of the hypersonic aircraft.
Regarding claim 5, Spies teaches the system as discussed above.
Spies further teaches wherein the fuel is mixed with air (air from 15”) upon exiting the low-pressure turbine (see Fig.) and before entering the combustor (the fuel is mixed with air prior to entering 5). 
Regarding claim 9, Spies teaches a Hydrogen-Fueled Supersonic Turboramjet Engine system comprising: an inlet (16); a combustor (5 and/or 7); a fuel storage (1); a high-pressure turbine (8), and a low-pressure turbine (the turbine for pump 10); a compressor; a first plurality of stream lines (the conduit from 6 to 7, the conduit from 1 to 3, and the pair branching conduits from 3 to 5) configured to circulate a fuel (LH2) through a first plurality of heat exchangers (4 and 20 and the oxidizer conduit passing through 20), wherein the first plurality of stream lines connects the fuel storage to the 
Spies as discussed above does not teach the plurality of heat exchangers as positioned in an airframe
Spies teaches the hydrogen-fueled supersonic turboramjet engine system as being for a (hypersonic aircraft “The present invention relates to a rocket drive system with air intake and including cryogenic fuels for utilization as a space vehicle carrier system, as well as for use in a supersonic and hypersonic aircraft i.e. aerodynamic flight systems”).
It would have been obvious for one of ordinary skill in the art to have modified Spies with Spies teachings on the intended use of the hydrogen-fueled supersonic turboramjet engine system so as to install the hydrogen-fueled supersonic turboramjet engine system in a hypersonic aircraft thereby providing the heat exchangers in the airframe of the hypersonic aircraft.
Regarding claim 10
The working fluid can comprise the cryogen LOX, which can cool of the airframe and the engine through the plurality of heat exchangers using the working fluid as a heat sink.  Since no performance metrics are provided, any cryogen would enable the use of presently available commercialized alloys (commercialized has been construed as “profit oriented” as such it has been given little patentable weight) in some structure for some period of time due to active cooling of the airframe and the engine through the plurality of heat exchangers using the working fluid as a heat sink.
Regarding claim 11, Spies teaches the system as discussed above.
Spies as discussed above also teaches wherein the fuel is cryogenic LH.sub.2 fuel.
Spies further teaches where the cryogenic LH.sub.2 fuel is configured to be used as a heat sink as the fuel circulating through the plurality of heat exchangers (Effectiveness of the regenerating pre-cooler 12 is, moreover enhanced and increased further by providing upstream a tubular heat exchanger 20 for the air that is fed from compressor 14 to cooler 12 to be in heat exchange with the fuel that is pumped by pump 3 and after having passed through cryogenic cooler 4). Regarding the recitation of “absorbing heat by at least latent heat of evaporation or increase in the working fluid temperature”, “working fluid temperature” is presumed to be in error for “fuel temperature”.  Further, absorbing heat by at least latent heat of evaporation or increase in temperature, is an inherent property of the fuel when absorbing heat. 
Regarding claim 6, Spies teaches the system as discussed above.
Spies further teaches wherein the hydrogen-fueled supersonic turboramjet engine is configured to provide the optimal performance from Mach 1 up to Mach 5 (in 
Calculations have shown, for example, that a single stage carrier system with a cryogenic rocket drive and having been accelerated up to about 5-6 Mach, can, in fact, be brought into orbit, provided this drive aggregate which provided the initial acceleration will not consume more than 20% of the entire fuel that is needed, and if the additional components used for air intake operation, will not cause the thrust specific mass to exceed about 6 kg/kN). 
Regarding claim 13, Spies teaches the system as discussed above.
Spies further teaches wherein the hydrogen-fueled supersonic turboramjet engine is capable of diverting airflow through the precooler above Mach 3, and diverting airflow around the precooler below Mach 3 (the flaps 19 can be opened above Mach 3 and closed below Mach 3, closing the flaps 19 would divert the airflow around 16 by preventing air flow into the system).








Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792. The examiner can normally be reached Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741



/ARUN GOYAL/Primary Examiner, Art Unit 3741